DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group 1 (Claims 1, 2, 4-6, 9, 13-14, 18, 24, 35, 45, 59 and 61-63 and species 1) aducanumab and 2) AAV2, AAV2, respectively, on 7/18/2022 is acknowledged. 
Claims 1-2, 4-6, 9, 13-14, 18, 24, 35, 45, 47, 53 and 59-64 are pending. Claims 14, 47, 53, 60 and 64 are currently withdrawn from further consideration pursuant to 37 CFR 1.142 (b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1, 2, 4-6, 9, 13, 18, 24, 35, 45, 59 and 61-63 are the subject of the present Official Action.

Priority
Applicant’s claim for the benefit of a prior-filed application PRO 62/630,670, PRO 62/630,676, PRO 62/680,087, PRO 62/680,092 and PCT/US2019/018016 filed on 2/14/2018, 2/14/2018, 6/4/2018, 6/4/2018 and 2/14/2019, respectively, under 35 U.S.C 119(e) or under 35 U.S.C 120, 121 or 365(c) is acknowledged. 
Accordingly, the effective priority date of the instant application is granted as 2/14/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/11/2020, 12/15/2021 and 7/18/2022 were received.  The submissions were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements were considered by the examiner.
Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 35 describes the ceDNA of claim 1, wherein one or both of the ITRs is modified by a deletion, insertion, and/or substitution in at least one of the ITR regions selected from A, A’, B, B’, C, C’, D and D’. There is a lack of antecedent basis for the ITR regions described in claim 35. One of ordinary skill in the art would not understand what ITR regions A or A’ are referring to given the specification as filed. Although Table 8 from the specification provides exemplary combinations of nucleotide modifications, it is unclear where these regions occur within a given LTR.  A claim is indefinite when it contains words or phrases whose meaning is unclear, see MPEP2173.05(e). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 24, 35, 45, 59 and 61-63 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Garcia et al. US 2014/0107186, published 4/17/2014 (hereinafter Garcia, cited in applicants IDS).
Garcia describes naked adeno-associated virus (AAV) vectors devoid of viral capsid proteins (rAAV0) for the delivery of heterologous exogenous DNA sequences (Garcia, para 1). Garcia describes the advantages of such a capsid-free gene delivery system in evading a host immune response and increased cargo capacity (Garcia, para 12). Garcia describes a minimal rAAV0 vector which as two AAV inverted terminal repeats (ITRs) and a heterologous nucleotide sequence of interest, each of said ITRs having an interrupted (or noncontiguous) palindromic sequence (Garcia, para 15, 22, 51). For instance, a sequence composed of three segments; a first segment and a last segment that are identical when read 5’[Wingdings font/0xE0] 3’ but hybridize when placed against each other, and a segment that is different that separates the identical segments (Garcia, para 15, 22). Such sequences, notably the ITRs, form hairpin structures (Garcia, para 10). Garcia provides a description of the structural features that distinguish the rAAV0 vector from plasmid-based expression vectors including Rep binding and terminal resolution sites (RBS and TRS) and an exogenous sequence between the ITRs (Garcia, para 10). Garcia states that the rAAV0 vector can be single-stranded, double-stranded, or duplex with one or both ends covalently linked via the ITR palindrome (Garcia, para 15). Thus, the structure described by Garcia directly reads on a capsid-free closed-ended (ceDNA) vector described in claim 1. Garcia states that the heterologous nucleotide sequence of interest can be an expression cassette comprising at least one promoter operably linked to an exogenous DNA sequence, and flanked on each end by one ITR (Garcia, para 15, 60). Garcia provides embodiments wherein the heterologous nucleotide sequence of interest encodes therapeutic recombinant proteins, fusion proteins, RNAi and siRNA (Garcia, para 18, 19, 134-137). In Fig 3a, Garcia provides a schematic of the AAV0-GFP plasmid, which contains ITRs from AAV2 flanking both ends of a GFP expression cassette (Garcia, Fig 3a and para 34). Thus, the embodiment provided in Fig 3 reads on the elected species in claim 24 having WT AAV2 ITRs flanking the heterologous nucleotide sequence. Garcia provides alternative embodiments and further ITR combinations/mutations, corresponding to the limitations described in claim 35 (Garcia, para 35, 88). Garcia states that the rAAV0 vector can be delivered into cells using methods known in the art, including the use of liposomes, nanoparticles, exosomes and other pharmaceutically acceptable carriers, corresponding to the limitations described in claims 59 and 61-63 (Garcia, para 124, 125). Accordingly, the disclosure of Garcia anticipates claims 1, 24, 35, 45, 59 and 61-63. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-6, 9, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia (supra) as applied to claims 1, 24, 35, 45, 59 and 61-63 above in further view of Danos et al. US 2020/0093939, published 3/26/2020, priority date 12/22/2017 (hereinafter Danos). 
A description of Garcia can be found above. Garcia provides embodiments wherein the heterologous nucleotide sequence of interest encodes therapeutic recombinant proteins, fusion proteins, RNAi and siRNA, but does not describe the expression of antibodies such as the elected species aducanumab (Garcia, para 18, 19, 134-137). 
However, compositions and methods are known in the art for expressing fully human post-translationally modified therapeutic monoclonal antibodies such as aducanumab using modified AAV vectors. For example, Danos describes method of treating human subjects for Alzheimer’s disease (AD) by administering a viral vector containing a transgene encoding an anti-Aβ antibody, with preferred embodiments to aducanumab (Danos, para 539, 378 and Fig 2A). Danos describes several advantages of therapeutic antibodies delivered by gene therapy over injected therapeutic antibodies including sustained expression of the transgene product for a more consistent level of antibody expression at the site of action (Danos, para 19). Danos describes the expression of full-length aducanumab as well as single-domain and single-chain variants (Danos, para 39, 378, 515, 518, 512 and Fig 1). 
It would have been prima facie obvious to one of ordinary skill in the art to express a heterologous nucleotide sequence encoding aducanumab as described by Danos using the rAAV0 vector described by Garcia in order to evading a negative host immune response as a possible therapy for AD. It would have been a matter of combining known prior art elements to yield predictable results for one of ordinary skill to select aducanumab as the heterologous nucleotide sequence encoded by rAAV0. Davos describes many advantages of using therapeutic antibodies delivered by gene therapy over injected therapeutic antibodies, including sustained expression of the transgene product for a more consistent level of antibody expression at the site of action (Danos, para 19). However, the use of viral gene therapy vectors often results in a negative host immune response (Garcia, para 12). Thus, one of ordinary skill would look to the capsid-free gene delivery system described by Garcia as a method for achieving effective transgene expression while evading a negative host immune response in addition to increased cargo capacity (Garcia, para 12). One would have a reasonable expectation of success given that the cargo size of the rAAV0 described by Garcia is large enough to accommodate the aducanumab antibody and there exists predictable methods for substituting transgenes in capsid-free AAV vector constructs. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717 .02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1, 6, 24, 35, 59 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 70, 127-128 and 139 copending Application No: 16/769,671 (US Patent Application Publication Number US 2022/0290186). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims would anticipate the instant claims if they were available as prior art. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. The co-pending claims are drawn to a method for inserting a donor sequence at a predetermined insertion site on a chromosome in a host cell comprising a lipid nanoparticle comprising a ceDNA vector. The co-pending claims would fully anticipate the instantly claimed invention, which is drawn to a ceDNA vector encoding at least one heterologous nucleotide sequence encoding at least one antibody and/or fusion protein. The claim sets are patentable indistinct therefore.

Claims 1, 2, 4-6, 9, 13, 18, 24, 35, 45, 59 and 61-63 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 8-12, 15, 18, 21, 23-29 copending Application No: 16/644,574 (US Patent Application Publication Number US 2021/0059953). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims would anticipate the instant claims if they were available as prior art. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. The co-pending claims are drawn to a lipid nanoparticle comprising a non-viral capsid-free DNA vector (ceDNA) comprising at least one heterologous nucleotide sequence operably positioned between asymmetric ITRs and a Rep binding site. The co-pending claims would fully anticipate the instantly claimed invention, which is drawn to a ceDNA vector encoding at least one heterologous nucleotide sequence encoding at least one antibody and/or fusion protein. The claim sets are patentable indistinct therefore.

Claims 1, 2, 4-6, 9, 13, 18, 24, 35, 45, 59 and 61-63 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 13-15, 24, 26-28, 33, 35, 41-43, 45, 48-49, 51, 53 and 58 copending Application No: 16/644,568 (US Patent Application Publication Number US 2020/0283794). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims would anticipate the instant claims if they were available as prior art.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. The co-pending claims are drawn to a non-viral capsid-free DNA vector with covalently-closed ends (ceDNA vector) encoding at least one heterologous nucleotide sequence operably positioned between asymmetric inverted terminal repeats. The co-pending claims would fully anticipate the instantly claimed invention, which is drawn to a ceDNA vector encoding at least one heterologous nucleotide sequence encoding at least one antibody and/or fusion protein. The claim sets are patentable indistinct therefore.

Claims 1, 2, 4-6, 9, 13, 18, 24, 35, 45, 59 and 61-63 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 31, 56, 82, 106 copending Application No: 16/962,005 (US Patent Application Publication Number US 2021/0071197). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims would anticipate the instant claims if they were available as prior art.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. The co-pending claims are drawn to a method of preparing a ceDNA vector. The co-pending claims would fully anticipate the instantly claimed invention, which is drawn to a ceDNA vector encoding at least one heterologous nucleotide sequence encoding at least one antibody and/or fusion protein. The claim sets are patentable indistinct therefore.

Claims 1, 2, 4-6, 9, 13, 18, 24, 35, 45, 59 and 61-63 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 41, 46, 56, 104, 150 of copending Application No: 17/424,199 (US Patent Application Publication Number US 2022/0119840). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims would anticipate the instant claims if they were available as prior art.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. The co-pending claims are drawn to a method for inhibiting an immune response comprising a ceDNA vector. The co-pending claims would fully anticipate the instantly claimed invention, which is drawn to a ceDNA vector encoding at least one heterologous nucleotide sequence encoding at least one antibody and/or fusion protein. The claim sets are patentable indistinct therefore.

Claims 1, 2, 4-6, 9, 13, 18, 24, 35, 45, 59 and 61-63 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 12, 25, 49-52 and 54 of copending Application No: 17/437,123 (US Patent Application Publication Number US 2022/0177545). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims would anticipate the instant claims if they were available as prior art.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. The co-pending claims are drawn to a ceDNA vector comprising at least one heterologous nucleotide sequence encoding at least one Factor VIII protein. The co-pending claims would fully anticipate the instantly claimed invention, which is drawn to a ceDNA vector encoding at least one heterologous nucleotide sequence encoding at least one antibody and/or fusion protein. The claim sets are patentable indistinct therefore.

Claims 1, 2, 4-6, 9, 13, 18, 24, 35, 45, 59 and 61-63 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 13-14 and 20 of copending Application No: 16/977,506 (US Patent Application Publication Number US 2021/0054405). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims would anticipate the instant claims if they were available as prior art.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. The co-pending claims are drawn to a ceDNA vector comprising ITR, at least one heterologous nucleotide sequence and at least one GSH HA. The co-pending claims would fully anticipate the instantly claimed invention, which is drawn to a ceDNA vector encoding at least one heterologous nucleotide sequence encoding at least one antibody and/or fusion protein. The claim sets are patentable indistinct therefore.

Other Relevant Prior Art
Balazas et al. US 2015/0010578, published 1/8/2015
Scaria et al. US 2017/0007719, published 1/12/2017
Kotin et al. US 2017/0130245, published 5/11/2017

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633




             /JANET L EPPS -SMITH/
             Primary Examiner, Art Unit 1699